OPINION OF THE COURT
Smith, J.
Under the so-called “identity” or “modus operandi” exception to the Molineux rule, evidence of an uncharged crime that has distinctive characteristics in common with the crime for
*602which the defendant is on trial may be admissible unless the defendant’s identity as the person who committed the act in question is conclusively established by other evidence. In this case, defendant admitted that he was present at the time when the victim said the acts occurred, and did not accuse anyone else of committing them, but denied that he did what he was accused of doing. We hold that on these facts his identity was not so conclusively established as to render evidence of a prior crime inadmissible.
I
The complainant, defendant’s wife, testified to a brutal attack that began on the late afternoon of March 28, 2004 and continued until the following morning. According to her testimony, defendant accused her of cheating on him, tore off her clothes, jumped on her, tied a purse strap around her neck and swung her around; then he tied a rope around her neck, wrists and ankles, taped her mouth, put a bag over her head several times for increasingly long periods while talking to her about how long it would take a person to suffocate, punched her, head butted her, stomped on her, made a small cut near her eye with a knife, forced her to take pills and wash them down with rubbing alcohol, and burned her breast with a lighter. He finally released her, and the couple remained together for most (though not all) of the time during the next four days. On April 2, while defendant and the complainant were shopping, the complainant signaled to another shopper and asked her to call the police.
Pictures taken of the complainant on April 2 were admitted into evidence: they show significant injuries on her neck, arms, hip and breast. A nurse who examined the complainant on April 2 testified that the mark on her breast came from a burn.
At a Molineux hearing held before trial, the People asked to present to the jury the testimony of Lisa H., defendant’s ex-wife, about an incident 15 months before the one at issue in this case. The People’s application was granted over defendant’s objection, and Lisa testified at trial that defendant accused her of cheating on him, threatened her with a knife, grabbed her, choked her, tied her wrists and ankles, told her she was going to die and inserted a lighter (evidently unlit) into her vagina.
Defendant was convicted of attempted first-degree assault, second-degree assault and unlawful imprisonment. The Appellate Division reversed the judgment of conviction, concluding *603that Lisa’s testimony should not have been admitted. The Appellate Division believed that defendant’s identity was not in issue at trial, and that therefore Lisa’s testimony served no purpose except “to enhance the credibility of the complainant” (People v Agina, 74 AD3d 831, 834 [2d Dept 2010]). A Judge of this Court granted leave to appeal, and we now reverse.
II
Under the familiar rule of People v Molineux (168 NY 264 [1901]), evidence of uncharged crimes is inadmissible where its only relevance is to show defendant’s bad character or criminal propensity (see People v Arafet, 13 NY3d 460, 464-465 [2009]; People v Alvino, 71 NY2d 233, 241 [1987]). Also familiar is the identity or modus operandi exception: evidence of a similar crime may be admissible to identify the defendant where “the similarities [are] unusual enough to compel the inference that the defendant committed both” (People v Beam, hi NY2d 241, 251 [1982]). Where this test is met, evidence of the uncharged crime may be admitted “unless the defendant’s identity is conclusively established” by other evidence (People v Condon, 26 NY2d 139, 142 [1970]).
We assume for present purposes that defendant’s assault on his ex-wife, Lisa, was similar enough to the alleged assault on his current wife, the complainant, to trigger the identity exception. That is an issue the Appellate Division did not reach, and on which we express no opinion. The issue before us is whether defendant’s identity was so conclusively established as to prevent the exception from being invoked. We hold that it was not.
The evidence that we have summarized, the substance of which was known to the trial judge when he decided the Molineux application, was not conclusive in establishing defendant’s identity as the person who attacked his wife. While the existence of the complainant’s injuries was proved by photographs, nothing in the People’s case except the complainant’s testimony (apart from the evidence of the uncharged crime) pointed to defendant as the person who injured her. Since the jury might doubt the complainant’s word, this evidence was not conclusive. It is true, as the dissent says, that there was no possibility of mistaken identity (dissenting op at 606). But the jury could have believed that the complainant’s identification was intentionally false, as defense counsel’s opening suggested, in language quoted by the dissent: “she is not telling the truth” (dissenting op at 607).
*604At the time of the Molineux hearing the trial judge also knew defendant’s version of the facts. Defendant had testified at a previous hearing on whether he had violated the conditions of his probation. The People do not claim, and we do not assert, as the dissent suggests, that his testimony “opened the door” to otherwise inadmissible evidence (dissenting op at 606 and 606-607 n). For the reasons we have explained, the proof of identity, in the absence of defendant’s testimony, was not conclusive. But defendant claims that his testimony removed identity as an issue in the case. We disagree.
Defendant testified at the probation violation hearing (and later at trial) that he had been with the complainant, as she said, at their home on the night of March 28-29, and that they had been largely together from then until April 2. He testified, however, that he had spent the day of March 28 with another woman, and did not return home until 9:30 or 10:00 in the evening, thus contradicting the complainant’s testimony that they had been together all day, arguing, and that the violent encounter began in the late afternoon. At the violation hearing (though not at trial) the other woman testified and corroborated what defendant said, thus giving him a partial alibi.
Defendant testified that, after he returned home on March 28, he and the complainant had an argument, in which the complainant pushed him and he “tried to stop her by holding her.” He denied assaulting her in any way; he said he did not hit her, kick her, tie her up, cut her with a knife or threaten to do so, or burn her. He said that he observed no marks on the complainant, and he could not explain how the marks that were in the photographs got there. Asked on cross-examination if the complainant was “into self-mutilation ... as far as you know,” he replied: “[a] 11 I can tell you is that [the complainant] is a very angry person.”
In short, defendant admitted being present during some of the time when the complainant said her injuries were inflicted, and he did not testify that anyone other than he inflicted them or had an opportunity to do so. But he denied that he did it, and even seemed to suggest that the complainant might have deliberately harmed herself. It may well be that defendant’s testimony was hard to believe; but he asked the jury to believe it, and in doing so he did not concede—indeed he actively disputed—his identity as the person who committed this crime. That is the “identity” that is relevant for purposes of the identity exception to Molineux: the identity of the defendant as *605the person who did the acts, not just as someone who was present at the scene.
We therefore conclude that the Appellate Division erred in holding defendant’s identity to be “conclusively established” for Molineux purposes. The case must return to the Appellate Division, so that it can decide whether the identity exception is applicable to these facts, and resolve any other open issues.
Accordingly, the order of the Appellate Division should be reversed and the case remitted to the Appellate Division for consideration of the facts and issues raised but not determined on the appeal to that court.